Citation Nr: 0331642	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active service from September 1968 through 
September 1970.  He received the Purple Heart Medal and the 
Combat Infantry Badge for service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) in April, 2002, that 
granted service connection for PTSD and assigned a disability 
evaluation of 10 percent. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for service connection of PTSD was filed in 
November 2001.  The Board accordingly applies the VCAA to the 
instant case.  

The record reflects that RO sent appellant a letter in 
December 2001 that advised appellant of the evidence that 
would be required to substantiate his claim for benefits, of 
the time frame within which such evidence must be obtained, 
and of the evidence that VA will procure versus the evidence 
that appellant must procure.  However, the RO's letter of 
December 2001 established a deadline of February 2002 (60 
days) for appellant to submit evidence, failing which RO 
would adjudicate the claim based on the evidence in the file.  
In the recent decision Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated a 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a similar conclusion in Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) in reviewing a related 
Board regulation, 38 C.F.R. § 19.9.  The Federal Circuit held 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty-to-notify is misleading and detrimental to 
claimants, whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant case, the RO's 60-day deadline for new evidence 
violates the principles articulated in the cases cited above.  

In another matter, the RO's rating decision of April 2002 
relied primarily on a January 2002 VA psychiatric examination 
that assessed a Global Assessment of Functional (GAF) score 
of 60 ("moderate symptoms").  Subsequent VA outpatient 
treatment records from April 2002 establish a GAF of 50 
("serious symptoms").  Given that the VA medical records 
appear to have documented a decrease in function since the 
initial rating decision.  As such, a new VA psychiatric 
evaluation to address appellant's current disability level 
should be scheduled. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, op. 
cit., as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any 
other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  The RO should attempt to obtain any 
records of recent psychiatric 
treatment.  The appellant should be 
contacted for a report of recent 
treatment if needed.  If records are 
sought but not obtained, the reasons 
therefore should be set forth in the 
claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the 
appellant to determine the current 
severity of his PTSD.  The examiner 
should review the entire claims folder.  
The examiner should specifically 
indicate the extent of appellant's PTSD 
symptoms so that the provisions of 38 
C.F.R. § 4.130 (Diagnostic Code 9411) 
may be applied.  The examiner should 
conduct all indicated tests and report 
the findings in terms of the 
appropriate criteria.  The examiner 
should determine a current GAF score, 
with an explanation of the score's 
meaning in the context of applicable 
functioning criteria.  Finally, the 
examiner should render an opinion as to 
the extent that the appellant's PTSD 
contributes to his overall disability 
and the extent to which it interferes 
with his industrial capabilities.  The 
examiner's opinion, and all supporting 
documents, should be associated with 
the file.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate the 
PTSD rating issue. 

Thereafter, to the extent the benefits sought are not 
granted, the veteran and his representative should be 
provided with a supplemental statement of the case and 
offered a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



